                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

  JAMES E. MCCLAIN, II,                          )
                                                 )
               Plaintiff,                        )
                                                 )
  v.                                             )        No. 3:20-CV-00328-JRG-DCP
                                                 )
  TIM GUIDER, CAPTAIN KEENER,                    )
  CORPORAL MARTIN, INVESTIGATOR                  )
  KENTNER, CODY FRITZ, and                       )
  CORPORAL CATHY,                                )
                                                 )
               Defendants.                       )

                                     JUDGMENT ORDER

        For the reasons set forth in the memorandum opinion filed contemporaneously with this

 order, Plaintiff’s pro se complaint for violation of 42 U.S.C. § 1983 is DISMISSED pursuant to

 Rule 41(b) of the Federal Rules of Civil Procedure. Because the Court has CERTIFIED in the

 memorandum opinion that any appeal from this order would not be taken in good faith, should

 Plaintiff file a notice of appeal, he is DENIED leave to appeal in forma pauperis. See 28 U.S.C.

 § 1915(a)(3); Fed. R. App. P. 24. The Clerk is DIRECTED to close this case.

        So ordered.

        ENTER:


                                                    s/J. RONNIE GREER
                                               UNITED STATES DISTRICT JUDGE


 ENTERED AS A JUDGMENT:



       s/ John L. Medearis
       District Court Clerk



Case 3:20-cv-00328-JRG-DCP Document 17 Filed 11/23/20 Page 1 of 1 PageID #: 80
